 OPERATING ENGINEERS, LOCAL 542643International Union of Operating Engineers, AFL-CIO, Local 542 and Stauffer Chemical Compa-ny and Jacobi Contractors, Inc. Case 4-CD-508April 6, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Stauffer Chemical Company,herein called the Employer, alleging that Interna-tional Union of Operating Engineers, AFL-CIO,Local 542, herein called Local 542, had violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring the Employer to assign certain workto employees it represented rather than to employ-ees of Jacobi Contractors, Inc., hereinafter calledJacobi.Pursuant to notice, a hearing was held beforeHearing Officer Wendella P. Fox on October 7,1980. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. A brief has been filed by the Em-ployer.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation, is engaged in themanufacture of chemical products at its DelawareCity, Delaware, facility. During the past year, theEmployer purchased products valued in excess of$50,000 directly from points located outside theState of Delaware. During the same period, theEmployer sold products valued in excess of$50,000 directly to points located outside the Stateof Delaware. The parties also stipulated, and wefind, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and it will effectuate the purposes of the Actto assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Interna-tional Union of Operating Engineers, AFL-CIO,Local 542, is a labor organization within the mean-ing of Section 2(5) of the Act.255 NLRB No. 90III. THE DISPUTEA. Background and Facts of the DisputeStauffer Chemical Company manufactures poly-vinyl chloride at its Delaware City, Delaware, fa-cility. Stauffer regularly employs both union andnonunion contractors. In order to accommodateboth union and nonunion workers, Stauffer hasmaintained two separate entrances at its facility.In June 1980,1 the Employer contracted withJacobi Contractors, Inc., a nonunion contractor, todig a trench for a high pressure water line. Jacobihad done work for Stauffer on a contract basis forthe past 2 years. Jacobi commenced work onAugust 11. Charles S. Webb, Jacobi's heavy equip-ment operator, testified that on August 11 twomembers of Local 542 approached him at the job-site and asked him if he was a member of Local542. Webb responded that he was not and the twounion members told him he should stop working.On August 12, Albert Spanich, the business repre-sentative of Local 542, approached Webb at thejobsite and asked Webb if he was a member ofLocal 542. Webb responded that he was not andSpanich left. Spanich had no other conversations,either with representatives of Jacobi or Stauffer atthis time.On August 13 and 14, pickets appeared at theunion and nonunion entrances of the Employer'splant. There were five or six individuals standing atthe union contractor's entrance and several carsparked on either side of the entrance on both days.No one carried signs. At the nonunion contractor'sentrance there were approximately 20-30 individ-uals blocking the entrance and cars were parkedbeside the entrance on both days.2Approximately6 to 10 individuals were carrying signs whichstated "FOR INFORMATIONAL PURPOSESONLY JACOBI CONST. CO. DOING WORKUNDER SUBSTANDARD WAGES AND CON-DITIONS THEREBY LOWERING STAND-ARDS IN THE COMMUNITY OPERATINGENGINEERS LOCAL 542." Neither union nornonunion employees reported to work on August13 and 14.Thomas Allen, Stauffer's plant engineer, testifiedthat because Stauffer was presently engaged inwork of a critical nature Stauffer's attorney advisedhim to terminate Jacobi's contract. On August 14at approximately 8:45 a.m., Allen informed Jacobithat Stauffer was terminating its contract. Subse-quently, at approximately 9:45 a.m., Allen and hisI All dates hereinafter are in 1980 unless otherwise stated.2 On August 14, several welded spikes were found in front of the non-union entrance. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediate supervisor went to the nonunion con-tractor's entrance and asked one of the picketers tohave their business agent call him. Fifteen minuteslater Spanich called Allen. Allen told Spanich thatJacobi had been terminated and asked "if thatwould be enough to terminate this job action (pick-eting)." Spanich responded that it would. At ap-proximately 12 noon Allen returned from lunchand the picketing had ceased. A week later, Cor-rado Brothers, a union contractor who employsmembers of Local 542, completed the digging ofthe trench.B. The Work in DisputeThe work in dispute involves the excavation of atrench for the installation of a high pressure linebetween the reactor building and the service build-ing at the Stauffer Chemical Company PVC plant,Delaware City, Delaware. More specifically, thedisputed work involves the digging of a trench fora high pressure water line 333 feet long, I footwide, and 4 feet deep.C. The Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that Local 542 has violated Sec-tion 8(b)(4)(D) because the picketing was directedat Jacobi Contractors, Inc., a nonunion contractorwhose employees do the same work as employeesrepresented by Local 542, and the picketing ceasedafter Jacobi's contract was terminated and Jacobiwas replaced by Corrado Brothers, a contractorwho employs employees represented by Local 542.Local 542 contends there is no evidence indicat-ing that it violated Section 8(b)(4)(D) because at notime did it, nor does it now, claim the disputedwork; its picketing was solely for the purpose ofinforming the public that Jacobi paid substandardwages, and it made no threats concerning the as-signment of the disputed work.3D. Applicability of the StatueBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As noted above, Local 542 contends that it wasengaged in informational picketing for the sole pur-pose of calling attention to the substandard wagespaid by Jacobi Contractors, Inc. We find no meritin Local 542's contention. Spanich testified that theI Local 542 has not filed a brief but raised these contentions during thehearing.only attempt made to determine Jacobi's wage andbenefit standards was in a telephone conversationhe had with Jacobi "possibly two years ago, a yearand a half to two years ago." Spanich also testifiedthat in August 1980 he did not know the rate ofpay that Jacobi was paying his employees. Thus, itis clear that Local 542 had no information onwhich it could conclude that Jacobi's wages didnot meet area standards. Nor was any attemptmade to investigate or otherwise determine Jacobi'swage rates. Further, we note that, when the Em-ployer informed Local 542 that it had terminatedits contract with Jacobi, Local 542 immediatelyceased picketing the Employer's premises, and em-ployees represented by Local 542 were subsequent-ly hired to complete the disputed work. In ourview, these facts established reasonable cause to be-lieve that an object of Respondent's picketing wasto force removal of Jacobi Contractors, Inc., andto force reassignment of that work to members ofLocal 542, and that therefore a jurisdictional dis-pute exists which is cognizable under Section8(b)(4)(D) of the Act.4There is no contention and no evidence thatthere is an agreed-upon method for the voluntaryresolution of the dispute. Accordingly, we find thedispute is properly before the Board for determina-tion under Section 10(k).E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.5TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.6The following factors are relevant in making thedetermination of the dispute before us:1. Employer's past and present practiceThe record shows that the Employer regularlyemploys union and nonunion contractors. The Em-ployer awards its construction contracts basedupon, inter alia, the size of the job, duration of thejob, and the experience and equipment availabilityof the respective construction companies. JacobiContractors, Inc., has done construction work forthe Employer and others on a contract basis for4 See Local No. 1823, International Brotherhood of Electrical Workers.AFL-CIO, 218 NLRB 17 (1975}.5 N.L.R.B. v. Radio d Television Broadcast Engineers Union. Local1212. International Brotherhood of Electrical Workers, AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).' International Association of Machinists. Lodge No. 1743. AFL-CIO (JA. Jones Construction Companty) 135 NLRB 1402 (1962). OPERATING ENGINEERS, LOCAL 542645the past 2 years. The Employer chose Jacobi overother contractors because, inter alia, of the job'sshort duration, its low dollar volume, and becausethe job could be handled by a few employees. TheEmployer uses large contractors to handle largejobs, whereas Jacobi is used to handle small jobs ofshort duration. Consequently, it appears from theforegoing that the Employer's past and presentpractice favors assigning the disputed work to em-ployees of Jacobi Contractors, Inc.2. Employer preferenceAs noted above, the Employer considers the fol-lowing criteria when determining which contractorwill be awarded a particular job: (1) the job's mag-nitude; (2) hourly charge for equipment; (3) compe-tency; (4) experience; and (5) equipment and per-sonnel availability. In the instant case, the Employ-er considered the aforementioned criteria andchose Jacobi over employees represented by Local542. There is no claim or evidence offered byLocal 542 that employees it represents could per-form the same task more economically or efficient-ly. The Employer assigned the work in dispute to,and prefers that it be performed by, the employeesof Jacobi Contractors, Inc. This favors an award tothese employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved,7we con-7 Other factors usually taken into account, such as collective-bargain-ing agreements and Board certifications, industry practice, skill, and arbi-tration awards either are not pertinent or are equipoised. The Employerhas no contract with Local 542 and Jacobi's employees are unrepresent-ed. No evidence was adduced concerning industry practice, or arbitrationawards. Finally, both competing groups of employees have the requisiteskill to perform the disputed work.Inc., are entitled to perform the work in dispute.We reach this conclusion on the basis of the Em-ployer's past and present practice, the relativeeconomy and efficiency of operations, and the Em-ployer's preference. We shall, therefore, determinethe dispute before us by awarding the work inquestion to employees of Jacobi Contractors, Inc.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Jacobi Contractors, Inc., are en-titled to perform the excavation of a trench for theinstallation of a high pressure line between the re-actor building and the service building at the Em-ployer's Delaware City, Delaware, facility.2. International Union of Operating Engineers,AFL-CIO, Local 542, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceor require Stauffer Chemical Company to assignthe disputed work to employees represented bythat labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 542 shallnotify the Regional Director for Region 4, in writ-ing, whether or not it will refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with the abovedetermination.